DETAILED ACTION

The Office Action is in response to amendment, filed on January 10, 2022.  Primary Examiner acknowledges Claims 1, 3-7, 9-12, 14, and 15 are pending in this application, with Claims 1, 3-7, 9-12, 14, and 15 having been currently amended, and Claims 2, 8, and 13 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 11, 12, and 15 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nordstrom (3,339,533).
casing A comprises a side wall 1 of substantially cylindrical shape, and a bottom wall 2 of the substantially truncated conical shape, the central part of which is provided with an air outlet member 3” Column 2, Lines 15-20; “a partition C mounted in the casing and spaced from the bottom wall thereof” Column 2, Lines 5-10, wherein “The casing A…is formed to provide a peripheral ledge 6 and a throat portion 7 to which partition C is affixed.” Column 2, Lines 40-45) configured to removably engage an inlet (via 23 - through 3, best seen Figures 1 and 3, “a central tube 23 providing a means of connecting the filter assembly to the carburetor or with the air intake thereof” Column 3, Lines 15-20) of a pressure generator (“carburetor or with the air intake thereof”) and receive a two sided disk particulate filter (D, “The filter element D consists of a disc 13 of pleated cloth or similar material impregnated with an appropriate dust collecting composition to enhance its filtering characteristics.” Column 2, Lines 65-70), the body (the combination of A and C) forming an orifice (30, “a central opening 30 defined by an annular lip 8 surrounding the air outlet member 3 in the bottom of the casing and defining with the bottom wall of the casing a first chamber 10 in which incoming air is rotated and centrifuged.” Column 2, Lines 40-50) configured to conduct gas that has passed through the filter (D) to the pressure generator inlet (via 23 - through 3, best seen Figures 1 and 3); a support (5 with 5a as well as 12 with 12a, “the bottom wall 2 of the casing A has been provided with a plurality of elongated louvered apertures 5, each provided with vanes or flanges 5a, and defining air inlet passages, all of which are slanted in the same direction…The louvered openings 5 are arranged, preferably, in three groups spaced from each other and disposed in a substantially tangential direction relative to the central air outlet member 3”. Column 2, Lines 25-35; “The partition C is provided with a plurality of narrow radial louvered openings 12, the longitudinal edges of which are shaped with corresponding vanes or flanges 12a, all of said flanges being inclined in the same direction but opposite to that of flanges 5a of openings 5 provided in the bottom of the casing” Column 2, Lines 55-65) coupled to the body (A) near or at the orifice (30), the support (5 with 5a as well as 12 with 12a) configured to extend from the body (A) toward the filter (D) and support (best seen Figures 1 and 3, wherein 12 appears to engage the filter D) the filter the filter (D), the support (5 with 5a as well as 12 with 12a) configured to resist collapse of the filter (via the construction of 12 to hold the filter D) into the orifice (30) caused by gas flowing through the filter (D) to the pressure generator inlet (via 23 - through 3); wherein the body (the combination of A and C) is configured to couple with the inlet (via 23 - through 3) on a first side of the body (regions best seen in Figures 1 and 3, where A - reference character 1 meets C) and receive a first side of the filter (D) on a second side of the body (regions best seen in Figures 1 and 3, where C meets D) opposite the first side of the body (regions best seen in Figures 1 and 3, where A - reference character 1 meets C), and wherein the support (5 with 5a as well as 12 with 12a) is a protrusion (as best shown in Figure 1, the collaboration of C as engaged with A- reference character 2, bounds the central orifice 30 and holes the filter D in place with resilient member E - Figure 3. This interconnected nature of the elements of the pressure generator inlet apparatus supports the placement and orientation of the filter D to prevent collapse of the filter D) to extend from the second side of the body (regions best seen in Figures 1 and 3, where C meets D) through the first side of the filter (D) and resist collapse of the filter (D) by engaging a second opposite side of the filter (as best shown in Figure 1, the collaboration of C as engaged 
As to Claims 5, 11, and 15, Nordstrom discloses the protrusion (as best shown in Figure 1, the collaboration of C as engaged with A- reference character 2, bounds the central orifice 30 and holes the filter D in place with resilient member E - Figure 3. This interconnected nature of the elements of the pressure generator inlet apparatus supports the placement and orientation of the filter D to prevent collapse of the filter D) associate with the support (5 with 5a as well as 12 with 12a) comprises three arcuate members (defined by the series of “three groups spaced from each other and disposed in a substantially tangential direction relative to the central air outlet member 3”), an individual arcuate member having one end coupled to an edge of the inlet orifice (30) at or near the second side of the body (regions best seen in Figures 1 and 3, where C meets D) and an opposite end coupled to the other arcuate members (via external perimeter of C) in a protruding position relative to the second side of the body (regions best seen in Figures 1 and 3, where C meets D).
As to Claim 6, Nordstrom discloses the inlet orifice (30) has a circular cross-section with a central axis (best seen Figures 1 and 3), and wherein the opposite ends of the arcuate members (defined by the series of “three groups spaced from each other and disposed in a substantially tangential direction relative to the central air outlet member 3”) are coupled in the protruding (as best shown in Figure 1, the collaboration of C as engaged with A- reference character 2, bounds the central orifice 30 and holes the filter D in place with resilient member E 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, 10, and 14 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Nordstrom (3,339,533) in view of Hopkins et al. (3,686,837). 
As to Claims 3, 9, and 14, Nordstrom discloses a pressure generator inlet apparatus having a two sided disk particulate filter (D, “The filter element D consists of a disc 13 of pleated cloth or similar material impregnated with an appropriate dust collecting composition to enhance its filtering characteristics.” Column 2, Lines 65-70); yet does not expressly disclose the construction of this filter to be “a pancake filter”. 
Hopkins teaches a similar pressure generator inlet apparatus constructed with a two sided disk which is stated to be a “pancake” for applications with air filtration of engines.  Specifically, Hopkins teaches “The dual media is of an annular pancake shape, preferably circular, and comprises a homogeneous depth media of randomly oriented, controlled size, dual media comprising depth material 49 on the inlet side and air filter paper 51 on the outlet side increases the effectiveness of each material. The depth element 49 increases the life and capacity of the paper and improves its effectiveness by removing particles and by reducing the velocity of particles reaching the paper.” (Column 7, Line 65 thru Column 8, Line 5).   Therefore, it would have been obvious to one having ordinary skill in the art to modify the two sided disk particular filter of Nordstrom to be a pancake filter as taught by Hopkins to be a known structural configuration of an air filter to increase the filtering effectiveness at removing particles. 
As to Claims 4 and 10, the modified Nordstrom, specifically Hopkins teaches a “pancake filter”; yet does not expressly disclose “responsive to being received by the body, the first side of the pancake filter engages the second side of the body, and the protrusion extends past the first side of the pancake filter into an inside of the pancake filter to support the second, opposite, side of the pancake filter from the inside.”
Regarding this configuration, as discussed in the aforementioned rejection of the independent claims, Nordstrom discloses the protrusion (as best shown in Figure 1, the collaboration of C as engaged with A- reference character 2, bounds the central orifice 30 and holes the filter D in place with resilient member E - Figure 3. This interconnected nature of the elements of the pressure generator inlet apparatus supports the placement and orientation of the filter D to prevent collapse of the filter D).  As the filter is annularly located about the protrusion, the first side of the pancake filter (defined by the connection of C to D - at the lower 

ALTERNATIVE INTERPRETATION TO ADDRESS FEATURE OF:
“a protrusion configured to…resist collapse of the filter.”
Claims 1, 5-7, 11, 12, and 15 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Nordstrom (3,339,533) in view of Hiesinger et al. (4,379,051). 
As to Claims 1, 7, and 12, Nordstrom discloses a pressure generator inlet apparatus (Figure 1 and Figure 5), the apparatus comprising: a body (the combination of A and C, “The casing A comprises a side wall 1 of substantially cylindrical shape, and a bottom wall 2 of the substantially truncated conical shape, the central part of which is provided with an air outlet member 3” Column 2, Lines 15-20; “a partition C mounted in the casing and spaced from the bottom wall thereof” Column 2, Lines 5-10, wherein “The casing A…is formed to provide a peripheral ledge 6 and a throat portion 7 to which partition C is affixed.” Column 2, Lines 40-45) central tube 23 providing a means of connecting the filter assembly to the carburetor or with the air intake thereof” Column 3, Lines 15-20) of a pressure generator (“carburetor or with the air intake thereof”) and receive a two sided disk particulate filter (D, “The filter element D consists of a disc 13 of pleated cloth or similar material impregnated with an appropriate dust collecting composition to enhance its filtering characteristics.” Column 2, Lines 65-70), the body (the combination of A and C) forming an orifice (30, “a central opening 30 defined by an annular lip 8 surrounding the air outlet member 3 in the bottom of the casing and defining with the bottom wall of the casing a first chamber 10 in which incoming air is rotated and centrifuged.” Column 2, Lines 40-50) configured to conduct gas that has passed through the filter (D) to the pressure generator inlet (via 23 - through 3, best seen Figures 1 and 3); a support (5 with 5a as well as 12 with 12a, “the bottom wall 2 of the casing A has been provided with a plurality of elongated louvered apertures 5, each provided with vanes or flanges 5a, and defining air inlet passages, all of which are slanted in the same direction…The louvered openings 5 are arranged, preferably, in three groups spaced from each other and disposed in a substantially tangential direction relative to the central air outlet member 3”. Column 2, Lines 25-35; “The partition C is provided with a plurality of narrow radial louvered openings 12, the longitudinal edges of which are shaped with corresponding vanes or flanges 12a, all of said flanges being inclined in the same direction but opposite to that of flanges 5a of openings 5 provided in the bottom of the casing” Column 2, Lines 55-65) coupled to the body (A) near or at the orifice (30), the support (5 with 5a as well as 12 with 12a) configured to extend from the body (A) toward the filter (D) and support (best seen Figures 1 and 3, wherein 12 appears to engage the filter D) the filter the 
Yet, Nordstrom does not expressly disclose “the support is a protrusion configured to… resist collapse of the filter by engaging a second opposite side of the filter.”
Hiesinger teaches a similar pressure generator inlet apparatus (Figure 1) having a body (1, “The filter device according to the invention comprises an axially symmetric, substantially cylindrical filter chamber 1 which is divided into two axially symmetric compartments 2, 3 by means of a planar support fabric 4.” Column 3, Lines 55-60) configured to receive a two -sided disk particulate filter (4, “planar support fabric 4”), the body forming an orifice (22, “Internal side walls 9, 10 surround a central channel 22 in alignment with central openings 23, 24 in the bottom plate 17, 18.” Column 3, Lines 60-65) to conduct gas through the filter to an inlet, and a support (9 and 10, “Internal side walls 9, 10”) coupled to the body (1, via 2/3) to extend from 
The resultant effect of the support protrusion (9/10) is the retaining of the filter (4) within the body (2/3) as performed by the compression of the ring (27). More explicitly, “the internal side wall 9 of the first compartment 2 is pushed on the reinforcing ring 27 of the support fabric 4, said reinforcing ring then being positioned in the annular groove 29. The upper movable wall 11 can now be inserted between the annular flange 49 of the external side wall 7 and the annular ring 53 of the internal side wall 9.  … The parts super adjacently arranged in the afore-described manner are then pressed together by clamping means, whereby the support fabric 4 is clamped between the two external and internal side walls 7, 8 and 8, 10, respectively, the movable wall 11 between the side walls 7, 9 of the first compartment 2 and the bottom plate 17, and the movable wall 12 between the side walls 8, 10 of the second compartment 3 and the bottom plate 18.” (Column 4, Lines 45-65). Consequently, this “clamping means” provides sufficient structure to prevent the collapse of the filter as both side of the filter are retained in an adjacent configuration to retain the central opening there through. 
In light of the relationship of the protrusion to “extend” and “prevent the collapse” it would have been obvious to one having ordinary skill in the art to modify the construction of 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the support of Nordstrom to additional include the use of compression clamping to resist collapse of filter as maintained by the protrusion, as taught by Hiesinger to retain the placement of the filter within the body in a clamped orientation. 
As to Claims 5, 11, and 15, the modified Nordstrom, specifically Nordstrom discloses the protrusion (as best shown in Figure 1, the collaboration of C as engaged with A- reference character 2, bounds the central orifice 30 and holes the filter D in place with resilient member E - Figure 3. This interconnected nature of the elements of the pressure generator inlet apparatus supports the placement and orientation of the filter D to prevent collapse of the filter D) associate with the support (5 with 5a as well as 12 with 12a) comprises three arcuate members (defined by the series of “three groups spaced from each other and disposed in a substantially tangential direction relative to the central air outlet member 3”), an individual arcuate member having one end coupled to an edge of the inlet orifice (30) at or near the second side of the body (regions best seen in Figures 1 and 3, where C meets D) and an opposite end coupled to the other arcuate members (via external perimeter of C) in a protruding position relative to the second side of the body (regions best seen in Figures 1 and 3, where C meets D).  The resultant effect of the three groups spaced with the arcuate members is the ability of not only the 
As to Claim 6, the modified Nordstrom, specifically Nordstrom discloses the inlet orifice (30) has a circular cross-section with a central axis (best seen Figures 1 and 3), and wherein the opposite ends of the arcuate members (defined by the series of “three groups spaced from each other and disposed in a substantially tangential direction relative to the central air outlet member 3”) are coupled in the protruding (as best shown in Figure 1, the collaboration of C as engaged with A- reference character 2, bounds the central orifice 30 and holes the filter D in place with resilient member E - Figure 3. This interconnected nature of the elements of the pressure generator inlet apparatus supports the placement and orientation of the filter D to prevent collapse of the filter D) position at a location that corresponds to the central axis of the circular inlet orifice (30).

Claims 3, 4, 9, 10, and 14 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Nordstrom (3,339,533) in view of Hiesinger et al. (4,379,051), and further in view of Hopkins et al. (3,686,837). 
As to Claims 3, 9, and 14, modified Nordstrom, specifically Nordstrom discloses a pressure generator inlet apparatus having a two sided disk particulate filter (D, “The filter element D consists of a disc 13 of pleated cloth or similar material impregnated with an appropriate dust collecting composition to enhance its filtering characteristics.” Column 2, Lines 65-70); yet does not expressly disclose the construction of this filter to be “a pancake filter”. 
annular pancake shape, preferably circular, and comprises a homogeneous depth media of randomly oriented, controlled size, synthetic fibers bonded together to a controlled density and porosity to form a semi-rigid body serving as the upstream section of the dual media.” Column 1, Lines 40-45), wherein “The use of the dual media comprising depth material 49 on the inlet side and air filter paper 51 on the outlet side increases the effectiveness of each material. The depth element 49 increases the life and capacity of the paper and improves its effectiveness by removing particles and by reducing the velocity of particles reaching the paper.” (Column 7, Line 65 thru Column 8, Line 5).   Therefore, it would have been obvious to one having ordinary skill in the art to modify the two sided disk particular filter of the modified Nordstrom to be a pancake filter as taught by Hopkins to be a known structural configuration of an air filter to increase the filtering effectiveness at removing particles. 
As to Claims 4 and 10, the modified Nordstrom, specifically Hopkins teaches a “pancake filter”; yet does not expressly disclose “responsive to being received by the body, the first side of the pancake filter engages the second side of the body, and the protrusion extends past the first side of the pancake filter into an inside of the pancake filter to support the second, opposite, side of the pancake filter from the inside.”
Regarding this configuration, as discussed in the aforementioned rejection of the independent claims, modified Nordstrom, specifically Hiesinger discloses a support (9 and 10, “Internal side walls 9, 10”) coupled to the body (1, via 2/3) to extend from the body (1) toward 
The resultant effect of the support protrusion (9/10) is the retaining of the filter (4) within the body (2/3) as performed by the compression of the ring (27). More explicitly, “the internal side wall 9 of the first compartment 2 is pushed on the reinforcing ring 27 of the support fabric 4, said reinforcing ring then being positioned in the annular groove 29. The upper movable wall 11 can now be inserted between the annular flange 49 of the external side wall 7 and the annular ring 53 of the internal side wall 9.  … The parts super adjacently arranged in the afore-described manner are then pressed together by clamping means, whereby the support fabric 4 is clamped between the two external and internal side walls 7, 8 and 8, 10, respectively, the movable wall 11 between the side walls 7, 9 of the first compartment 2 and the bottom plate 17, and the movable wall 12 between the side walls 8, 10 of the second compartment 3 and the bottom plate 18.” (Column 4, Lines 45-65). Consequently, this “clamping means” provides sufficient structure to prevent the collapse of the filter as both side of the filter are retained in an adjacent configuration to retain the central opening there through. 

Response to Arguments
Applicant's arguments, filed January 10, 2022, have been fully considered but they are not persuasive.
Although Primary Examiner appreciates Applicant’s clarifications of the breadth and scope of the claim invention, Applicant’s remarks fail to provide structural differences to effectively distinguish the prior art made of record from the claimed invention by relying on the concept of “intended use”.
As stated in Page 8, Paragraph 2, Applicant asserts “the filter in Nordstrom is for use in a combustion engine, not a therapeutic medical device, and as such is structurally quite different” (EMPHASIS ADDED); however, Primary Examiner notes from reading of the claimed limitations, Applicant has made NO explicit recitation to the application of the claimed invention as “a therapeutic medical device”. 
Applicant is reminded, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this particular case, the device Nordstrom clearly discloses a pressure generator inlet apparatus having a body for engaging with the inlet of the pressure generator having a two sided filter and a support therethrough to retain and maintain the position of the filter within the body.  
To obviate this rejection, it would behoove Applicant to explicitly recite the features which clearly establish the operation of the claimed pressure generator inlet apparatus for “therapeutic medical device” applications, e.g. “Controller 70 is configured to control pressure to replace and/or compliment a patient's regular breathing.  Pressure support therapy may be used to maintain an open airway in a patient so that oxygen and carbon dioxide may be exchanged more easily, requiring little and/or no effort from the patient…pressure support provided to the subject via the flow of gas comprises continuous positive airway pressure support (CPAP), bi-level positive airway pressure support (BPAP), proportional positive airway pressure support (PPAP) forced oscillation technique, and/or other types of pressure support therapy.” (Para 0043); “to apply variable pressure support in which the amount of pressure delivered to the patient during inhalation and/or during exhalation is determined and delivered on a breath by breath basis.” (Para 0044). In taking this action to amend the claims with the aforementioned underlined text it would be clear the invention of Nordstrom is not applicable to providing breathing support as stated by Applicant “the filter in Nordstrom is for use in a combustion engine” and provides no discussion of patient breathing support.
Regarding Applicant’s assertions to the device of Nordstrom failing to show “the support configured to resist the collapse of the filter into the orifice” and the “the support is a protrusion configured to extend from the second side of the body through the first side of the filter and resist collapse of the filter by engaging a second opposite side of the filter”, these features are clearly show in Nordstrom.  
As previously addressed in the aforementioned rejection, Primary Examiner states the support (5 with 5a and 12 with 12a) coupled to the body (A) near the orifice (30), whereby the 
Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this particular case, Primary Examiner understands the intended disclosure; however, the claims as listed do not appear to accurately encompass subject matter which would distinguish the claimed invention from the prior art made of record. 

One such way may be the incorporation of a picture claim of Figures 2 and 5, wherein “as shown in FIG. 2, coupling components 33 include a seating plate 35 located at a first end 37 of muffler assembly 200 and a seating surface 39 on a side 41 of muffler assembly 200 that facilitate coupling with pressure generator 16.” (Para 0028); “FIG. 5 illustrates coupling body 12 and filter 18 with pressure generator 16. As shown in FIG. 4, seating plate 35 is coupled to body 12 via screws 83 and/or other coupling mechanisms. As shown in FIG. 4 and FIG. 5, seating plate 35 includes seating features 49 (FIG. 4) that correspond to receiving features 51 (FIG. 5) in pressure generator 16. Seating surface 39 (FIG. 4) corresponds to a portion 53  (FIG. 5) of pressure generator 16 configured to receive seating surface 39. Orifices 45 (FIG. 4 and FIG. 5) receive screws and/or other coupling components that engage  corresponding features 55 (e.g., threads) in pressure generator 16” (Para 0029).  In this manner, Nordstrom clearly does not show the planar relationship of Figure 5, having structure for receipt of the body within the pressure generator.
Another way may be to focus on the features of the “pressure drop curve” as shown in Figures 9-11, their application to the breathing of the patient, and the criticality of the structures which support this action - “Support 24 may prevent collapse of filter 18 while still substantially maximizing a free flow cross-sectional area through orifice 19 to reduce pressure drop across orifice 19 and inlet 14 with other shapes and/or coupling methods”.   In this 
Still further, an additional amendment could emphasis the structure and functional relationship of the “pancake filter” whereby it appears as shown in Figure 2, the construction of the filter covers both the orifice (27) of the cover (15) as well as the orifice (19) of the body (12) such that all air must go through the pancake filter (18).  Turning to the disclosure it states “Body 12 forms an orifice 19 configured to conduct gas that has passed through filter 18 to pressure generator inlet 14” (Para 0027).  In this manner, it appears Nordstrom does not show the pancake filter which covers both orifices for the cover and the body for the direction of gas through the filter whereby the support does not extend through the filter but rather “Support 24 extends past first side 26 of pancake filter 18 into an inside 28 of pancake filter 18 to support a second, opposite, side 30 of pancake filter 18 from inside 28”.
Although Primary Examiner would highly suggest a combination of the aforementioned suggestions rather than relying on simply one concept, Applicant is invited to file an After Final Consideration Pilot 2.0 (AFCP 2.0) (https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20) request for consideration of any these limitations.    Applicant is reminded, the aforementioned suggestions are NOT an indication of allowable subject matter and will be subject to further search and consideration.
In light of the aforementioned reasoning, the non-final rejection of the claims has been maintained and made FINAL.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner




/Annette Dixon/Primary Examiner, Art Unit 3785